                   UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION


SNYDER’S-LANCE, INC. and                )
PRINCETON VANGUARD, LLC,                )
                                        )
                     Plaintiffs,        )
                                        )           Case No. 3:17-CV-00652
    v.                                  )
FRITO-LAY NORTH AMERICA,                )
INC.,                                   )
                                        )
                     Defendant.         )


 INDEX OF EXHIBITS TO PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO
   DEFENDANTS’ MOTION TO COMPEL PRODUCTION OF DOCUMENTS

         Exhibit 1     Email correspondence with Defendant’s counsel re: Defendant’s
                       First Set of Requests for Production

         Exhibit 2     Email correspondence with Defendant’s counsel re: document
                       productions




  Case 3:17-cv-00652-KDB-DSC Document 61-1 Filed 03/05/19 Page 1 of 1
